UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/2013 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Natural Resources Fund June 30, 2013 (Unaudited) Common Stocks95.8% Shares Value ($) Construction & Engineering1.1% Fluor 5,420 Construction Materials5.9% CRH 20,410 413,109 Eagle Materials 10,450 692,522 Martin Marietta Materials 2,940 a 289,355 Vulcan Materials 5,810 281,262 Diversified Chemicals1.7% Eastman Chemical 7,030 Diversified Metals & Mining3.3% Freeport-McMoRan Copper & Gold 21,040 580,914 Sumitomo Metal Mining 33,000 367,998 Exchange-Traded Funds1.4% SPDR Gold Trust 3,330 a,b Food Products1.0% Dean Foods 27,480 b Integrated Oil & Gas18.9% Chevron 18,860 2,231,892 Exxon Mobil 18,420 1,664,247 Occidental Petroleum 13,550 1,209,067 Suncor Energy 9,660 284,873 Oil & Gas Drilling4.2% Ensco, Cl. A 8,770 509,712 Helmerich & Payne 5,030 314,124 Transocean 7,654 367,009 Oil & Gas Equipment & Services14.5% Cameron International 7,630 b 466,651 Halliburton 18,046 752,879 National Oilwell Varco 14,960 1,030,744 Schlumberger 26,300 1,884,658 Oil & Gas Exploration & Production22.1% Cabot Oil & Gas 6,250 443,875 Canadian Natural Resources 11,140 314,816 Concho Resources 3,271 b 273,848 Continental Resources 4,260 a,b 366,616 EOG Resources 9,230 1,215,406 Marathon Oil 25,880 894,930 Noble Energy 14,560 874,182 Pioneer Natural Resources 5,020 726,645 Range Resources 6,802 525,931 Southwestern Energy 11,360 b 414,981 Whiting Petroleum 5,477 b 252,435 Oil & Gas Refining & Marketing12.2% Anadarko Petroleum 15,490 1,331,056 Marathon Petroleum 7,155 508,434 Phillips 66 14,450 851,250 Valero Energy 23,180 805,969 Paper Products3.0% International Paper 19,100 Real Estate.9% Weyerhaeuser 9,670 c Specialty Chemicals3.4% LyondellBasell Industries, Cl. A 8,250 546,645 Methanex 9,800 419,342 Steel2.2% Nucor 14,380 Total Common Stocks Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $330,456) 330,456 d Investment of Cash Collateral for Securities Loaned2.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $764,771) 764,771 d Total Investments (cost $25,518,376) % Cash and Receivables (Net) .4 % Net Assets % a Security, or portion thereof, on loan. At June 30, 2013, the value of the fund's securities on loan was $760,028 and the value of the collateral held by the fund was $764,771. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At June 30, 2013, net unrealized appreciation on investments was $2,914,605 of which $3,934,125 related to appreciated investment securities and $1,019,520 related to depreciated investment securities. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Oil & Gas Exploration & Production 22.1 Integrated Oil & Gas 18.9 Oil & Gas Equipment & Services 14.5 Oil & Gas Refining & Marketing 12.2 Construction Materials 5.9 Oil & Gas Drilling 4.2 Money Market Investments 3.8 Specialty Chemicals 3.4 Diversified Metals & Mining 3.3 Paper Products 3.0 Steel 2.2 Diversified Chemicals 1.7 Exchange-Traded Funds 1.4 Construction & Engineering 1.1 Food - Dairy Products 1.0 Real Estate .9 † Based on net assets. The following is a summary of the inputs used as of June 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 24,631,268 - - Equity Securities - Foreign Common Stocks+ 2,309,850 - - Exchange-Traded Funds 396,636 - - Mutual Funds 1,095,227 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 20, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 20, 2013 By: /s/ James Windels James Windels Treasurer Date: August 20, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
